WALLACE, JUDGE:
The claimant, Gladys Barfield, filed this claim in the amount of $505.84 against the respondent for damage to a small stone and brick house located on her land behind her residence at 305 East 3rd Avenue, Williamson, West Virginia. At the hearing the claim was amended and the amount increased to $700.16.
The first floor of the small house was used by the claimant for storage purposes. On the second floor was an apartment which the claimant rented. During the cleanup operation following the April 1977 flood in Williamson, certain of the damaged houses and buildings were marked for demolition. The claimant’s small house was not one designated to be removed.
The claimant testified that respondent’s employees started to demolish the small house on her property, and before she succeeded in stopping the demolition, the house was damaged. She was instructed to contact Paul Hicks, who she was told *238was in charge of house removal. When she contacted Mr. Hicks in regard to the damage to her house, Hicks told her “it would be no problem”. No action was taken by the respondent, and the claimant attempted to have the damage to the house repaired.
Cancelled checks totalling $700.16 introduced by the claimant indicated that she paid the following sums: $285.00 to Pete Hoyer for labor; $407.25 to J. D. West & Son, Inc., for materials; and $7.91 to Maynard Paint and Hardware for materials.
From the record, the Court is of the opinion that the claimant’s damage was caused by the negligence of the respondent, and that the claimant is entitled to recover the sums expended to repair her house in the amount of $700.16.
Award of $700.16.